TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00118-CR
                                        NO. 03-13-00119-CR
                                        NO. 03-13-00120-CR
                                        NO. 03-13-00121-CR



                                  Reginald Hamilton, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF MILAM COUNTY, 20TH JUDICIAL DISTRICT
                  NOS. CR23,400, CR23,401, CR 23,425, CR23,454
             HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant’s motion for extension of time to file brief is granted. Appellant's counsel,

Jack F. Holmes, is ordered to tender a brief in this cause no later than September 3, 2013. No further

extensions of time will be granted. Failure to file the brief timely may result in an order for attorney

Holmes to show cause why he should not be held in contempt of court.

               It is ordered on August 20, 2013.



Before Justices Puryear, Rose and Goodwin

Do Not Publish